Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien 2019/0129070 in view of Haddock et al 8,523,354 and Keller et al 6,491,851 (see Figs. 2 and 3).
Chien and Haddock et al are applied for reasons of record, the references disclosing the basic claimed method lacking essentially the aspect of the mold which has the recess—the first mold—to be at a lower position than the second mold so that the recess is upwardly oriented.  Newly applied Keller et al teaches exactly this in the formation of a lens with protrusions similar to those taught in the primary reference.  While Chien may show the mold with the recess to be above the other mold, it is clear from Keller et al that the positions of the molds can be easily reversed.  This of course is nothing new in the art, particularly since it is certainly within the skill level of the art to position known molds in whatever location deemed to be most desirable.  The rearrangement of the location of parts is not patentable unless such rearrangement provides a benefit not known in the prior art.  In the instant case, there is no disclosure of any unexpected benefit for orienting the molds in the instant manner.  It would have been obvious to one of ordinary skill in the art to arrange the molds of Chien as taught by Keller et al dependent on the exact location of the molds desired, flow rate into mold, exact materials used and temperature and pressure of the filling. 
2.Claim(s) 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien 2019/0129070 in view of Haddock et al 8,523,354, Keller et al 6,491,851 and To et al 2017/0131567 essentially for reasons of record as set forth in paragraph 1, supra and paragraph 3 of the last office action.  
3.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 8, 10 and 11 of copending Application No. 16/650,734 for reasons of record.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.Applicant’s arguments with respect to claim(s) 2, 4 and 6-9 have been considered but are moot in view of the new grounds of rejection.  While Chien may not show the instant arrangement of molds, newly applied Keller et al certainly does.  Also, applicant’s comments concerning the release of air from the recesses due to the instant arrangement does not appear to be supported by the instant specification, and at this point constitutes mere conjecture on the part of applicant.  At any rate, it is conventional in the art to remove or displace air during resin flow into a mold and such surely is not an unexpected feature of the instant invention.  It is submitted that the exact orientation of the molds in Chien would have been obvious to one of ordinary skill in the art for reasons already noted and that the instant location is shown in newly applied Keller et al.    
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742